Citation Nr: 1003253	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), to include 
consideration of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce




INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which awarded service connection for 
PTSD and assigned a 30 percent rating.

The issue of entitlement to total disability based on 
individual unemployability (TDIU) as a component of the 
Veteran's claim of entitlement to an initial rating in excess 
of 30 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for a rating of 50 percent, and not higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. §  5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven.  As such, section 5013(a) notice is no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Therefore, as the notice that was 
provided in December 2005, before service connection was 
granted, was legally sufficient, VA's duty to notify in this 
case has been satisfied.  

An additional letter was sent to the Veteran in April 2006 
that informed him of how VA determines disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claim was readjudicated in a December 
2006 statement of the case.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

Regarding the duty to assist, the RO has obtained the 
Veteran's VA treatment records and provided him with a VA 
examination.   The Veteran has indicated that he received 
treatment for PSTD at the Pensacola Vet Center and his 
representative has pointed out that no attempt was made to 
obtain these records.  See VA Form 21-526 received in October 
2005; Statement of Accredited Representative in Appealed 
Case, dated in March 2007.  The Board disagrees.  In the 
December 2005 letter from the RO, the Veteran was asked to 
complete and return a release so that VA could obtain his 
treatment records from the Pensacola Vet Center or to obtain 
and send the information to VA himself.  The Veteran did not 
comply; instead he responded in January 2006 that he had no 
other information or evidence to give to VA.  Accordingly, no 
additional efforts are warranted in order to obtain these 
records.  The duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The duty to assist has been satisfied as there is no 
reasonable possibility that any further assistance to the 
Veteran by VA would serve any useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonnis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating the issue of entitlement to an initial rating in 
excess of 30 percent for PTSD. 


II.  Higher Initial Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 C.F.R. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. § 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the claim of the claim - a practice 
known a "staged rating." 

The Veteran bears the burden of presenting an supporting his 
claim for benefits.  
38 U.S.C.A. §  5107(a).  In its evaluation, the Board 
considers all information and lay and medical evidence of 
record.  38 U.S.C.A. §  5107(b).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

In April 2006, the RO granted service connection for PTSD and 
assigned a 30 percent rating under DC 9411, effective from 
July 26, 2005.  The Veteran disagrees with this assignment 
and contends that a rating in excess of 30 percent is 
warranted.

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, DC 9411.  A 30 percent evaluation is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, due to such symptoms as depressed 
mood; anxiety and suspiciousness; weekly (or less often) 
panic attacks; chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, and recent 
events.

A 50 percent evaluation is warranted there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands, impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficultly in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

Symptoms listed in the VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities (the Schedule) that addresses service-
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as the DSM-IV).  38 C.F.R. 
§ 4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging from zero to 100 
percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.   Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The evidence of record, including the Veteran's VA treatment 
records from June 2006 and August 2006; the VA examination in 
March 2006; and the Veteran's statements, indicates that a 50 
percent rating is warranted for the Veteran's PTSD.

The Veteran's VA examination was conducted in March 2006.  
The examiner reviewed the claims folder prior to the 
interview.  During the examination, the Veteran reported that 
upon leaving the military he discovered he could not deal 
with civilians and became estranged from people.  He 
continues to avoid crowds and people in general, and is 
isolated and withdrawn.  The Veteran also reported being 
irritable and moody since service.  He is easily and 
frequently angered, easily frustrated, frequently nervous, 
impatient, and cannot tolerate changes.  He also reported 
experiencing paranoia, sleeplessness, and feelings of sadness 
and guilt.  Lastly, he reported having a drinking problem in 
the past that has abated since he entered rehabilitation four 
to five years ago.  He also maintains that he has been 
perpetually unable to hold down a stable job. 

The Veteran has been married for 23 years and has two 
children.  The examiner noted that the marriage appears 
strong, and that the Veteran credited his wife with assisting 
him in controlling his symptoms. 

The examiner noted that the Veteran had a neat, well-groomed, 
and well-nourished appearance, was spatially oriented, and 
was pleasant with no evidence of psychosis, delusions, or 
paranoia.  The examiner reported that the Veteran was anxious 
and depressed, but without suicidal ideation.  The examiner 
also noted that the Veteran reported being irritable and 
moody with guilt feelings, intrusive thoughts, flashbacks, 
and nightmares.  The Veteran's cognitive functions were noted 
as limited and his judgment was found to be fair.  The 
examiner diagnosed the Veteran with mild to moderate PTSD, 
and gave a GAF score of 60.  Overall, the examiner found that 
the Veteran had significant impairments in the areas of 
social and industrial functioning. 

The Veteran's VA treatment records from June 2006 show that 
he reported having thoughts of suicide, but no plan.  The 
treating physician noted that the Veteran suffered from 
severe depression.  In August 2006, the Veteran's VA 
psychologist noted that the Veteran reported having 
difficulty concentrating and completing tasks.  The Veteran 
asserted that he was very nervous, but denied the occurrence 
of panic attacks.  The psychologist found that the Veteran 
had good hygiene, organized and linear thoughts, and intact 
speech and memory, but also that he displayed a dysphoric 
mood and congruent affect.  A GAF score of 52 was assigned.  
The VA psychiatrist reported similar findings at subsequent 
August 2006 evaluation.  He determined that the Veteran was 
not suicidal, and that he was spatially oriented with intact 
memory and judgment, abstract thinking, and a good fund of 
information.  He was alert, articulate, and appropriate, with 
no hallucinations or delusions.  The psychiatrist reported 
that the Veteran displayed an anxious mood but reported no 
suicidal ideation.  A GAF score of 55 was assigned. 

In a statement dated January 2007, the Veteran asserted that 
he was not able to hold down employment due to his PTSD.  He 
also asserted that he experienced mood and panic attacks 
multiple times a week at times and that he has had thoughts 
of hurting himself. 

After considering all the evidence of record, the Board finds 
that the overall disability picture for the Veteran's PTSD 
more closely approximates a 50 percent rating, warranted 
where there is occupational and social impairment with 
reduced reliability and productivity.  See 38 C.F.R. § 4.7.  
Assigned GAF scores ranged from 52 to 60, which are 
indicative of moderate symptoms.  The VA examiner noted that 
the Veteran was significantly impaired in the areas of social 
and industrial functioning.  The record demonstrates that the 
Veteran suffers from a depressed mood, anxiety, difficultly 
in establishing and maintaining work and social 
relationships, and sleep impairment.  VA treatment records 
show that the Veteran denied experiencing panic attacks, but 
in a January 2007 statement the Veteran asserted that his 
"mood and attacks" at times occur "multiple times during a 
week."  The evidence regarding suspiciousness is similarly 
mixed, as the Veteran asserted feeling paranoid, but the VA 
examiner did not find that the Veteran exhibited behaviors 
indicative of paranoia.  Neither the VA examination record 
nor VA treatment records show any memory loss.  The Veteran 
has reported that he is unable to hold down employment and 
has had 12 jobs since his separation from service.  
Therefore, the Veteran's disability picture more closely 
aligns with a 50 percent rating for service-connected PTSD. 

The Veteran's total disability picture does not rise to the 
level of severity required for a 70 percent rating, warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  While the Veteran 
has reported suicidal ideation, problems with anger, and 
trouble holding down a job, there is no evidence in the 
record showing obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; and inability to establish and 
maintain effective relationships, or other analogous 
symptoms.  Rather, he has maintained a successful marriage 
for more than 30 years and VA examiners have assigned GAF 
scores showing only moderate difficulty in social and 
occupational functioning.  While the Veteran reported that he 
is unemployed and unable to work since March 2005, he 
indicated that this was due to a heart attack.  As the 
majority of the symptoms illustrative of the level of 
impairment required for a 70 percent rating are not present, 
and no additional analogous factors are shown by the record, 
the Board finds that a 70 percent rating is not warranted.  

Accordingly, considering the evidence of record in its 
entirety, the Veteran's PTSD more closely approximates the 
criteria for 50 percent disability rating, and not higher, 
effective from the date of his claim, i.e., July 26, 2005.  

The rating schedule represents the average impairment of 
earning capacity as far as is practicable.  Ratings will 
generally be based on average impairment.  38 C.F.R. 
§ 3.321(a).  To afford justice in exceptional situations, an 
extraschedular rating can be provided. 38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted. See Thun v. Peake, 22 Vet. App. 11 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate. Second, if the schedular 
evaluation does not contemplate the veteran's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as 'governing norms.'  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 



the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown 
to cause any impairment that is not already contemplated by 
the rating criteria (DC 9411), and the Board finds that the 
rating criteria reasonably describe the Veteran's disability.  
There is no indication that the Veteran has been hospitalized 
for psychiatric issues in the evidence of record, and any 
problems the Veteran has experienced with employment in the 
past do not exceed the level of interference contemplated by 
the rating criteria.  For these reasons, referral for 
consideration of an extraschedular rating is not warranted in 
this case. 


ORDER

A disability rating of 50 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 


REMAND

The Board finds that the Veteran's January 2007 statement, 
wherein he indicated that he had held more than 12 jobs since 
discharge from service and was not able to hold down 
employment, raised the issue of entitlement to a TDIU as a 
component of the claim for an initial rating in excess of 30 
percent on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  Since entitlement to a TDIU is part of the 
Veteran's increased rating claim, the proper remedy here is 
for the Board to remand, rather than refer, the TDIU 
component of the increased rating issue to the agency of 
original jurisdiction (AOJ) for proper development and 
adjudication.

The AOJ should send the VCAA notice letter for his TDIU 
claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU 



claim.  The notice should also indicate what information or 
evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying 
the Veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the TDIU component of the 
claim on appeal.  This notice must 
indicate what information or evidence the 
Veteran should provide, and of what 
information or evidence VA will attempt 
to obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.   After conducting any necessary 
development, readjudicate the claim of 
entitlement to TDIU as a component of the 
Veteran's claim of entitlement to a 
higher initial evaluation.  If the 
benefit sought on appeal is not granted, 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


